Citation Nr: 0027165	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease, including as secondary to tobacco use and nicotine 
dependence.  

2.  Entitlement to an increased original (compensable) 
disability rating for psoriasis.

3.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in November 1994 the RO, inter alia, 
granted entitlement to service connection for psoriasis and 
external hemorrhoids, and assigned a 0 percent disability 
rating for each disability.  The RO also denied entitlement 
to service connection for the residuals of a breast papule 
excision, cervical polyps, and right index finger pain.  
Subsequently, the veteran submitted a notice of disagreement 
as to these matters and in May 1996 the RO issued a statement 
of the case.

In May 1995 the veteran perfected her appeal as to the issues 
of entitlement to increased ratings for psoriasis and 
external hemorrhoids.  She also withdrew her appeal as to the 
issues of entitlement to service connection for the residuals 
of a breast papule excision, cervical polyps, and right index 
finger pain.  

In August 1997 the RO issued a rating decision which denied 
entitlement to service connection for tobacco 
addiction/dependence and the veteran submitted a notice of 
disagreement.  VA records dated in September 1997 noted the 
August 1997 rating decision had been issued prematurely and 
that the veteran should be notified of that fact and that her 
notice of disagreement was, therefore, not accepted.  In 
correspondence dated in September 1997 the RO notified the 
veteran that her notice of disagreement had been accepted as 
a claim for entitlement to service connection for tobacco-
related illness.  No information indicating the August 1997 
rating decision had been rescinded was provided.

In October 1998 the RO denied entitlement to service 
connection for periodontal disease due to smoking and 
nicotine dependence as not well grounded and granted 
entitlement to an increased 10 percent disability rating for 
external hemorrhoids.  Subsequently, the veteran perfected an 
appeal as to the issue of entitlement to service connection 
for periodontal disease due to smoking and nicotine 
dependence.  

The Board notes that in the October 1998 rating decision the 
RO reported that the 10 percent evaluation for external 
hemorrhoids represented a total grant of the benefits sought 
by the veteran on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that as only one notice 
of disagreement for an issue may be submitted, in the absence 
of a specific statement limiting the disability rating 
sought, an appeal should remain open to the extent that a 
higher schedular rating is available.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Board finds that the veteran's 
substantive appeal as to the issue of entitlement to an 
increased rating for external hemorrhoids may be construed as 
a request for a rating in excess of 10 percent; therefore, 
the issue remains on appeal and is addressed in the remand 
section of this decision. 

Although the RO, in essence, attempted to rescind the 
August 1997 rating decision as to the issue of entitlement to 
service connection for tobacco addiction/dependence, the 
Board finds the veteran was not properly notified of that 
action.  It is noted that the RO has taken no subsequent 
action to re-adjudicate this issue.  Therefore, the Board 
finds the veteran has submitted a timely notice of 
disagreement as to the August 1997 decision which must be 
considered as an issue remaining on appeal.  This matter is 
also addressed in the remand section of this decision.

In addition, the issue of entitlement to an increased 
(compensable) rating for psoriasis is addressed in the remand 
section of this decision.

The Board also notes that in correspondence dated in October 
1998 the veteran raised a claim for entitlement to 
reimbursement for unauthorized medical expenses which has not 
been addressed.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The evidence shows the veteran meets the eligibility 
requirements for entitlement to service connection for 
outpatient dental treatment purposes and service medical 
records include diagnoses of periodontal disease during 
active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
periodontal disease is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As to claims for entitlement to service connection for dental 
disorders, the Court has held that a claimant must also meet 
the threshold requirement of eligibility in determining 
whether a well-grounded, plausible, claim has been submitted.  
See Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 
1304 (Fed. Cir. 1996).  

The Board notes that VA laws applicable to service connection 
for dental disorders were revised during the course of this 
appeal.  These changes became effective June 8, 1999.  
64 Fed. Reg. 30392 (June 8, 1999).  The Court has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under the amended VA regulations treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.381 (effective after June 8, 1999).  

Outpatient dental treatment may be authorized for a service-
connected compensable dental disability as reasonably 
necessary to maintain oral health and masticatory function 
(Class I); for a service-connected noncompensable dental 
disability, generally, within 90 days of separation from 
active service, or as a result of combat wounds or service 
trauma or internment as a prisoner of war (Class II); for 
dental disorders professionally determined to be aggravating 
a service-connected disorder (Class III); for persons whose 
service-connected disabilities are rated 100 percent (Class 
IV); for veteran's participating in a rehabilitation program 
(Class V); and for veteran's under VA medical treatment for 
dental disorders which are clinically determined to be 
complicating a medical disorder currently under treatment 
(Class VI).  38 C.F.R. § 17.161 (1999).

Class II outpatient dental treatment may be provided for 
persons with a service-connected noncompensable dental 
condition or disability shown to have been existing at the 
time of discharge or release from active duty after 
September 30, 1981, as reasonably necessary for the one-time 
correction of the disorder if they meet the following 
requirements: (1) service during the Persian Gulf War era and 
released under conditions other than dishonorable with not 
less than 90 days of active service or active service during 
any other period of not less than 180 days, (2) submitted an 
application for treatment within 90 days of discharge or 
release, (3) when the certificate of discharge or release 
does not certify that the veteran was provided a complete 
dental examination and all appropriate treatment within the 
90 day period immediately before discharge or release, and 
(4) when VA dental examination is completed within 6 months 
after discharge or release unless delayed through no fault of 
the veteran.  See 38 C.F.R. § 17.161(b).

In this case, the veteran, who retired on May 31, 1994, with 
over 20 years of active service, submitted an application for 
VA benefits in June 1994 which included a claim for gum 
disease.  The veteran's DD Form 214 indicating service for 
her last period of service, notes she was not provided a 
complete dental examination and all appropriate treatment 
within 90 days prior to separation.  Service medical records 
include diagnoses of generalized periodontitis in January 
1991, January 1992, and January 1994.  The is no indication 
that the delay in providing a VA dental examination occurred 
as a result of any fault of the veteran.  As the evidence 
shows the veteran meets the eligibility requirements and 
service medical records include diagnoses of periodontal 
disease, the Board finds the veteran has submitted a well-
grounded claim for entitlement to service connection for VA 
outpatient treatment purposes for periodontal disease.

The Board notes the RO did not adjudicate the issue of 
entitlement to service connection for periodontal disease, 
either for compensation or for outpatient dental treatment 
purposes, on the merits and the veteran has not been provided 
a statement of the case which addresses the relevant laws and 
regulations.  The Federal Circuit has also held that once a 
claim is found to be well grounded the duty to assist 
attaches to the investigation of all possible in-service 
causes of that current disability, including those unknown to 
the veteran.  Schroeder v. West, 212 F.3d 1265 (2000).  
Therefore, this matter must be remanded for additional 
development.  


ORDER

The claim of entitlement to service connection for 
periodontal disease is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
periodontal disease is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Therefore, the Board finds 
the issue must be REMANDED to the RO for appropriate 
development and adjudication on the merits for entitlement to 
service connection for compensation and outpatient dental 
treatment purposes.

As to the issue of entitlement to an increased (compensable) 
rating for psoriasis, the Board notes that the veteran's 
claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Court 
has held that separate or "staged" schedular disability 
ratings may also be assigned subsequent to an initial award 
of service connection based upon the facts in each case.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In her notice of disagreement the veteran asserted that an 
increased rating was warranted for her psoriasis because the 
disorder required daily care to prevent greater than slight 
symptoms.  She claimed, in essence, that she would experience 
a flare-up of symptoms, including red, raw, inflamed patches 
of itchy skin, without daily maintenance.  In her substantive 
appeal the veteran claimed her psoriasis involved an area of 
exposed skin to the left outer thigh and that she experienced 
constant itching.  She claimed the disorder was aggravated 
during periods of stress and/or anxiety and during her 
menstrual cycle.  She reiterated her claim that an increase 
was warranted because her symptoms were only "under 
control" with daily maintenance.  

The Board notes the medical evidence of record does not 
adequately address the veteran's claims as to an increase in 
symptomatology under certain circumstances.  Therefore, the 
issue must be REMANDED to the RO for an additional VA 
examination.  

As to the issue of entitlement to an increased rating for 
hemorrhoids, the Board notes the October 1998 rating decision 
erroneously notified the veteran that the determination 
completely resolved all matters on appeal.  As noted above, 
the Board finds the veteran's substantive appeal may be 
construed as a request for entitlement for a rating in excess 
of 10 percent.  Therefore, the RO should issue a supplemental 
statement of the case addressing this matter and allow the 
veteran and her service representative an opportunity to 
present additional evidence prior to appellate review.

As to the issue of entitlement to service connection for 
nicotine dependence, the Board notes that the veteran has 
submitted a notice of disagreement from the August 1997 
rating decision denying entitlement to service connection 
which was not adequately rescinded by the RO.  As a timely 
notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and the issue must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claim.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for nicotine 
dependence.  The veteran should be 
apprised of her right to submit a 
substantive appeal and to have her claim 
reviewed by the Board.  The RO should 
allow the veteran and her service 
representative the requisite period of 
time for a response.  

2.  The RO should issue a supplemental 
statement of the case as to the issue of 
entitlement to an increased rating for 
hemorrhoids which notifies her that the 
issue remains on appeal.  The RO should 
allow the veteran and her service 
representative the requisite period of 
time for a response.  

3.  The veteran should be requested to 
identify all sources of medical treatment 
received for periodontal disease, 
psoriasis, and hemorrhoids, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

4.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
in order to assess the current nature, 
severity, and characteristics of her 
service-connected psoriasis.  If 
possible, the examination should be 
scheduled when the veteran's skin 
disorder is in an active phase.  Bowers 
v. Brown, 2 Vet. App. 675 (1992); Ardison 
v. Brown, 2 Vet. App. 405 (1994).  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner should discuss any and all 
manifestations of the veteran's 
disability.  Specifically, the examiner 
is to determine whether, and to what 
extent, the disorder is manifested by 
exfoliation, exudation, itching, lesions, 
disfigurement, crusting, or systemic or 
nervous manifestations.  A discussion of 
the history of the skin disorder, 
including the frequency and extent of any 
outbreaks, should be detailed.  The 
reasoning which forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder. 

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

6.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations 
without good cause may adversely affect her claims.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



